 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ALFRED KING,                                     No. 2:18-cv-0389 KJM AC P
12                        Plaintiff,
13             v.                                         ORDER
14       R.W. CAPPEL, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion to file a late objection to the undersigned’s Findings and

18   Recommendations issued September 4, 2019. ECF No. 8. This request was filed on October 9,

19   2019,1 a full two weeks after the September 25, 2019 court-ordered due date for objections to the

20   Findings and Recommendations.

21            Because a judgment and order were issued in this case on October 2, 2019 by the District

22   Court Judge assigned to this action (ECF Nos. 6, 7), this case is now closed. As a result, the

23   undersigned is unable to grant plaintiff’s motion to file a late objection.

24   ////

25   ////

26   1
       The court presumes that plaintiff gave the motion to prison officials on October 9, 2019, the
27   day he signed it. See ECF No. 1. An incarcerated prisoner’s pro se filing is deemed filed at the
     moment of delivery to prison officials. Houston v. Lack, 487 U.S. 266 (1988); Douglas v. Noelle,
28   567 F.3d 1103, 1107 (9th Cir 2009).
                                                      1
 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to file a late objection to
 2   the undersigned’s findings and recommendations (ECF No. 8), is DENIED.
 3   DATED: October 24, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
